Aaron Case was convicted at the April, 1917, term of the county court of Jefferson county, on a charge of unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of $250 and imprisonment in the county jail for six months.
The appeal was filed in this case on the 12th day of July, 1917. A motion to dismiss the appeal has been filed by the Attorney General based upon the same grounds and involving the same questions as those discussed in case No. A-3072, J.M. Pinchback v. State, ante, p. 302, 170 P. 714, decided at the present sitting. The record discloses the same state of facts. No good purpose could be served by a further discussion of the propositions involved. The motion of the Attorney General to dismiss the appeal is sustained, for the reason that the appeal was not filed within the time provided by law and the order of the court.